April 22, 1932. The opinion of the Court was delivered by
The report of the Special Referee, George D. Levy, Esq., and the decree of the Circuit Judge, Honorable T.S. Sease, both of which will be reported, state fully the facts and legal issues involved in this cause, one in equity. After a careful examination of the entire record, we are unable to sustain any of the exceptions of the appellants. Accordingly, our judgment is that the decree appealed from be, and the same is hereby, affirmed.
MESSRS. JUSTICES STABLER and BONHAM concur. *Page 380